Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/098,147 and RCE filed on 12/02/2022.  Claims 1 and 16-18 have been amended.  Claims 6-15 have been previously canceled.  Claims 25-28 have been newly created.  Claims 1-5 and 16-28 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.  Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 3 contains subject matter “… emergency response vehicle …, wherein the cooling arrangement is fluidly separated from a cooling system of the emergency response vehicle” that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention (emphasis added). In contrast, the instant specification in [0021] discloses “… cooling system 56B may be fluidly separated from a cooling system of an engine of the second vehicle 50” (emphasis added). Therefore, the claim’s language teaches far away from the instant specification.
3.  Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 4 contains subject matter “… emergency response vehicle …, wherein the cooling arrangement is fluidly coupled to a cooling system of the emergency response vehicle” that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention (emphasis added). In contrast, the instant specification in [0021] discloses “… cooling system 56B may be fluidly coupled to a cooling system of an engine of the second vehicle 50” (emphasis added). Therefore, the claim’s language teaches far away from the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-2, 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jammer (U.S. Patent 9,566,868) in view of Bertness (Pub. No.: DE 102020214081 A1).
5.  As to claim 1 Jammer discloses an emergency response vehicle (a master charger vehicle (emergency response vehicle) 150 – col.15, ll.38-43; Figs.1, 2A), comprising:
a battery discharge system (a charger/discharger module – col.4, ll.1-8; col.12, ll.2-22; col.19, ll.47-63; col.20, ll.25-29; Figs.1, 2A, 3B) having a charging connector (a power connection and transfer module 155 further comprising a fast charging transfer device 167 (power connector) - col.18, ll.47-50; col.19, ll.1-8; col.20, ll.25-29; col.21, ll.15-27; Figs.1, 2A) and a battery or an energy storage device of the emergency vehicle to receive a charge from a battery of an electric vehicle (a master battery (battery or an energy storage device) 152 is used to fast discharging, for example in case of accident or other situation in which the battery or batteries of an electric 120 need to be discharged rapidly - col.4, ll.1-8; col.19, ll.47-63; col.21, ll.60-67; col.22, ll.1-6; col.22, ll.28-40; Figs.1, 2A, 3B), and the charging connector configured to electrically couple the battery or the energy storage device of the emergency vehicle to the battery of the electric vehicle (the power connection and transfer module 155 further comprising a fast charging transfer device 167 (power connector) is used for fast discharging a battery 128 of the electric vehicle 120, in case of an accident of the electric vehicle 122, as described in the exemplary illustrative method with regard to FIG. 3B - col.19, ll.52-63; col.21, ll.15-21; col.22, ll.28-40; Figs.1, 2A, 3B).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 1 Jammer does not explicitly describe that the emergency response vehicle further comprises a capacitor that arranged in series with a battery or an energy storage device.  However, Jammer with respect to prior art (col.2, ll. 2-10) discloses that super capacitors (capacitor/s) can be serially connected to other batteries to accumulate energy in charging stations that can be charged within 5 minutes (emphasis added). Jammer also teaches (col.19, ll.58-63) that 70-100% of the battery disposed inside the electric vehicle, is rapidly discharged to the master charger vehicle 150 (emergency response vehicle) within 5 to 20 minutes. It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Jammer’s invention by using the capacitor to reduce problems with heat during discharge/charge (col.2, ll. 10-20). 
With respect to claim 1 Jammer does not explicitly describe that the emergency response vehicle further comprises a mobile device configured to display instructions to a user of the response vehicle to determine a degradation of the battery of the electric vehicle.
As to claim 1 Bertness in combination with Jammer describes the emergency response vehicle (a battery pack maintenance device 100 (emergency response vehicle) – page 3, ¶ 1; page 5, ¶ 6; Fig.1) further comprising a mobile device configured to display instructions to a user (a display included in the operator input/output 182, and connected to the microprocessor 160, can be used to guide/instruct the operator through a maintenance procedure - page 3, ¶ 1; page 8, ¶¶ 5-6; Figs.1-2) of the response vehicle to determine a degradation of the battery of the electric vehicle (the method uses the verification test to determine if the battery module/pack needs to be repaired or replaced (determine a degradation of the battery) - page 9, ¶ 3; page 10, ¶¶ 2-3; page 17, ¶ 14; Figs.1-2, 10).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Bertness’ teaching regarding the emergency response vehicle further comprising a mobile device configured to display instructions to a user of the response vehicle to determine a degradation of the battery of the electric vehicle to modify Jammer’s invention by discharging the damaged battery as quickly and safely as possible and  in inexpensive manner (page 2, ¶ 8).
6.  As to claims 2 and 5 Bertness in combination with Jammer describes:
Claim 2 The emergency response vehicle, wherein the battery discharge system further comprises a cooling arrangement (page 6, ¶¶ 4, 9; Fig.4);
Claim 5 The emergency response vehicle, wherein the battery discharge system comprises a display device and controller having computer readable instructions stored on non-transitory memory thereof that when executed enable the controller to display instructions to a vehicle operator of the emergency response vehicle (page 4, ¶¶ 2, 4; page 6, ¶ 6; page 7, ¶ 3; page 8, ¶ 5; page 9, ¶ 7; page 10, ¶¶ 2-3; Fig.1).
7.  As to claim 25 Jammer in combination with Bertness describes the emergency response vehicle, wherein the capacitor comprises a super capacitor (col.2, ll. 2-10; col.19, ll.58-63).
8. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jammer in view of Bertness and further in view of Murai et al. (U.S. Pub. No.: 20210001739 A1).
With respect to claim 3 Jammer and Bertness do not explicitly describe the emergency response vehicle, wherein the cooling arrangement is fluidly separated/coupled from a cooling system of the emergency response vehicle.
As to claim 3 Murai in combination with Jammer and Bertness teaches the emergency response vehicle, wherein the cooling arrangement is fluidly separated from a cooling system of the emergency response vehicle (as best understood, Figs.1, 3-6).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Murai’s teaching regarding the emergency response vehicle, wherein the cooling arrangement is fluidly separated from a cooling system of the emergency response vehicle to modify Jammer’s and Bertness’ inventions by using a cooling mechanism so that electronic components in the battery discharge system are not damaged due to a temperature increase during discharging process (¶ 4).
9. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jammer in view of Bertness and further in view of Goetz et al. (Pub. No; DE 102017202391 A1).
With respect to claim 4 Jammer and Bertness do not explicitly describe the emergency response vehicle, wherein the cooling arrangement is fluidly coupled to a cooling system of the emergency response vehicle.
As to claim 4 Goetz in combination with Jammer and Bertness teaches the emergency response vehicle, wherein the cooling arrangement is fluidly coupled to a cooling system of the emergency response vehicle (as best understood, Abstract; page 6, ¶¶ 4-5).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Goetz’s teaching regarding the emergency response vehicle, wherein the cooling arrangement is fluidly coupled to a cooling system of the emergency response vehicle to modify Jammer’s and Bertness’ inventions by improving cooling performance, especially if a fast charging/discharging is desired (page 2, ¶ 6).

Allowable Subject Matter
10. Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim 1 and any intervening claims.
The prior art of record fails to teach or suggest or render obvious: 
The emergency response vehicle, wherein the mobile device displays instructions to drain the battery to a first threshold voltage or to a second threshold voltage in response to the battery being repairable or not being repairable among with all limitation of claim 1 and any intervening claims.
11. Claims 16-24 and 28 are allowed over prior art of record. Considered arguments supplied by Applicant in the RCE filed on 12/07/2022 as persuasive on the claims 16-24 and 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851